Citation Nr: 1037790	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-12 950	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 2007 decision of the Board of Veterans' Appeals 
(Board/BVA).

(Additional claims for service connection for a left knee 
disorder and for higher ratings for low back and right lower 
extremity disorders are addressed in a separate decision of the 
Board, issued concurrently with this decision.)


REPRESENTATION

Appellant represented by: Dawn L. Richards, attorney

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from July 1985 to March 
1990.

The Board issued a decision in September 2007 deciding, but also 
remanding, several claims.

In October 2007, in response, the Veteran alleged there was CUE 
in that Board decision.  The Board has original jurisdiction of 
this CUE claim since it concerns a prior Board decision (rather 
than an RO decision).  See 38 C.F.R. §§ 20.1400, 20.1401, 
20.1402, 20.1403, 20.1404, etc.  But in reviewing this CUE 
motion, the Board sees that all of his substantive arguments, 
instead, pertain to a prior RO decision.  Further, it is unclear 
as to which specific issue he is referring to.  It appears he is 
referring to issues that have not been the subject of a final 
Board decision, so not yet decided.  CUE must be pled with 
specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per 
curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. 
Cir. 2002).


FINDING OF FACT

The Veteran has not made a sufficient pleading of CUE in the 
Board's September 2007 decision.


CONCLUSION OF LAW

The Veteran's claim of CUE in that decision is dismissed without 
prejudice to refiling.  See 38 C.F.R. §§ 20.1400, 20.1401, 
20.1402, 20.1403, 20.1404, etc.  See also Simmons v. Principi, 17 
Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

When, as here, the Veteran has not identified an error of fact or 
law in the decision in question, to support his CUE motion with 
the required degree of specificity, the appropriate disposition 
is to dismiss (rather than deny) the claim without prejudice to 
refiling.  See 38 C.F.R. §§ 20.1400, 20.1401, 20.1402, 20.1403, 
20.1404, etc.  See also Simmons v. Principi, 17 Vet. App. 104 
(2003); Canady v. Nicholson, 20 Vet. App. 393, (2006).


ORDER

The CUE motion is dismissed without prejudice to refiling.

(The Board is separately remanding other claims for service 
connection for a left knee disorder and for higher ratings for 
low back and right lower extremity disabilities, and in the 
process the Veteran will be given the opportunity to supplement 
his CUE motion by specifically defining the exact nature of his 
pleading as it relates to the Board's September 2007 decision.)



                       
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



